     Case 2:17-cv-00926 Document 136 Filed 09/25/19 Page 1 of 4 PageID #: 3094



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


TIFFANIE HUPP, et al.,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 2:17-cv-00926

STATE TROOPER SETH COOK, et al.,

                               Defendants.


                         FIRST AMENDED SCHEDULING ORDER

        Pending is the Plaintiffs’ unopposed motion to reschedule (ECF No. 133).     For good cause

shown, the motion (ECF No. 133) is GRANTED, and the Scheduling Order previously entered is

AMENDED as follows:

        1)     Pretrial Conference: A pretrial conference shall be held on February 26, 2020,

at 10:00 a.m., at which lead trial counsel shall appear fully prepared to discuss all aspects of the

case. Individuals with full authority to settle the case for each party shall be present in person or

immediately available by telephone.

        2)     Proposed Charges to the Jury: The original and one copy of proposed jury

instructions, numbered and in charge form, on substantive theories of recovery or defense, on

damages and on evidentiary matters peculiar to the case, and special interrogatories, if any be

appropriate to the case, requested by counsel for submission to the jury, together with a verdict

form, shall be exchanged by counsel and submitted to the presiding District Judge by March 3,

2020. On that same date, the proposed jury instructions and verdict form shall also be submitted

                                                 1
   Case 2:17-cv-00926 Document 136 Filed 09/25/19 Page 2 of 4 PageID #: 3095



to the presiding District Judge on compact disc saved in WordPerfect compatible format or emailed

to chambers according to instructions provided by the Court=s law clerk.

       Proposed jury instructions on substantive theories of liability, damages, defenses or

evidentiary issues matters peculiar to the case, should include pertinent statutory, case or other

authority. Proposed instructions on generic matters, such as burden of proof, evidence and the

duty of jurors, which would apply in any civil case, are unnecessary.         Further, instructions

submitted with accompanying authority will generally be given greater consideration than those

proposed without authority.

       3)      Exhibits and Objections to Exhibits:        On or before February 24, 2020, the
plaintiff and the defendant shall each:
       a.      file a LIST of proposed exhibits with the Clerk of Court; and,

       b.      forward copies of the proposed exhibits to opposing counsel.

       Objections to exhibits, WITH THE STATED REASONS FOR THE OBJECTION
AND THE EXHIBIT TO WHICH OBJECTION IS MADE ATTACHED,1 shall be filed on
or before March 2, 2020.      Failure to comply with this paragraph may constitute a waiver of
objections.
       All exhibits shall be appropriately marked in numerical sequence (not lettered). Exhibit
markers may be secured from the Clerk.    ORIGINAL EXHIBITS shall be filed AT THE TIME
OF TRIAL AND SHOULD NOT BE FILED PRIOR TO TRIAL. If counsel desires each
juror to have a binder of copies of exhibits to view as counsel examines witnesses, these should be
prepared for presentation to each juror at the appropriate time but with the Court=s permission.

       1
         When a party objects to an exhibit which is voluminous in size, the party may refer to the
exhibit by number and dispense with this requirement, as long as the Court has previously been
provided with a copy of the relevant exhibit binder.


                                                 2
   Case 2:17-cv-00926 Document 136 Filed 09/25/19 Page 3 of 4 PageID #: 3096




       4)      Interrogatories and Depositions to be Used at Trial and Objections: On or
before February 24, 2020, the plaintiff shall file any interrogatories, answers thereto, depositions,
etc., specifying the appropriate portions thereto that the plaintiff intends to offer in this case.
The defendant shall do the same on or before March 2, 2020.       Any objection to the introduction
of any of the foregoing shall be filed in writing by the objecting party or parties no later than
March 5, 2020, or such objection shall be deemed to have been waived.          This paragraph does
not apply to discovery materials that will be used at trial solely in cross-examination or for
impeachment.
       5.      Stipulation of Facts:    Counsel are encouraged to meet and enter into stipulations
of facts in this case and any such stipulation shall be reduced to writing, signed by counsel and
filed and served upon opposing counsel by February 24, 2020.
       6.      Final Settlement Conference: A final settlement conference, attended by all
unrepresented parties and by lead trial counsel for each represented party, shall be held on
February 26, 2020, at 10:00 a.m. or as earlier directed by the Court. Individuals with full
authority to settle the case for each party shall be present in person or immediately available by
telephone.
       7.      Trial: Trial of this action shall be held on March 10, 2020, at 9:00 a.m., before
the undersigned. Trial will commence upon completion of jury selection in any other case
scheduled for this date. This case is presently the second case on the trial docket for that week.
       All proceedings shall be held by the Court at the Robert C. Byrd United States Courthouse,
300 Virginia Street, East, Charleston West Virginia.
       The dates listed above are summarized in the following table:
              Deadline                           Date
Pretrial Conference                    02/26/2020 at 10:00 AM
Proposed jury charge                   03/03/2020
Proposed exhibits due                  02/24/2020
Objections to proposed exhibits due 03/02/2020


                                                 3
  Case 2:17-cv-00926 Document 136 Filed 09/25/19 Page 4 of 4 PageID #: 3097




Plaintiff’s interrogatories due     02/24/2020
Defendant’s interrogatories due     03/02/2020
Objections to interrogatories due   03/05/2020
Stipulation of facts due            02/24/2020
Final Settlement Conference         02/26/2020 at 10:00 AM
Trial                               03/10/2020 at 9:00 AM


        IT IS SO ORDERED.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                           ENTER:        September 25, 2019




                                              4
